             Case 2:21-cv-00025-RMP                  ECF No. 12          filed 06/02/21     PageID.68 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for thH_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
      CHARLES JOSEPH REEVIS, also known as                                                                     Jun 02, 2021
   Supreme Royal Biblical Incest Sex God Baby RICO,                                                                SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:21-CV-00025-RMP
   STATE OF WASHINGTON DEPARTMENT OF SOCIAL AND
 HEALTH SERVICES BEHAVIORAL HEALTH ADMINISTRATION
                                                                     )
  EASTERN STATE HOSPITAL, SPOKANE COUNTY SUPERIOR                    )
   COURT and U.S DISTRICT COURT EASTERN DISTRICT OF
                WASHINGTON AND IDAHO
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim upon which relief may
u
             be granted under 28 U.S.C. § 1915(e)(2).



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       ROSANNA MALOUF PETERSON                              .




Date:     June 2, 2021                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Claudia Canseco
                                                                                           %\ Deputy Clerk

                                                                            Claudia Canseco
